Citation Nr: 1428384	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-34 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2008 rating decision in which the RO denied a TDIU.  In June 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009. 

In March 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  At the time of the hearing, the record was left open for 60 days to allow for the submission of additional evidence.  During that period, the Veteran submitted additional evidence directly to the Board.  The Veteran's representative provided a waiver of initial RO consideration of the evidence in March 2014.  This evidence has been accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800,  20.1304 (2013).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  Those files have been reviewed in connection with the Veteran's claim.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran has been granted service connection for: peripheral neuropathy of the right hand associated with diabetes, rated as 30 percent disabling; peripheral neuropathy of the left upper extremity associated with diabetes, rated as 30 percent disabling; type II diabetes mellitus with left eye cataracts, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity associated with diabetes, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity associated with diabetes, rated as 10 percent disabling; erectile dysfunction associated with diabetes, rated as 0 percent disabling; bilateral hearing loss rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  The combined evaluation was 70 percent from August 2, 2006, and is now 80 percent as of December 9, 2009.  

3.  The Veteran's service-connected disabilities meet the percentage requirements for a schedular TDIU, and the collective evidence suggests that his service-connected disabilities preclude him from obtaining and retaining substantially gainful employment consistent with his education and vocational experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.40, 3.41, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's claim for a TDIU, the Board finds that all notification and development action needed to render a fair decision on this claim has been accomplished.

As for the Board hearing, it is noted that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge identified the issue on appeal, and solicited testimony from the Veteran and his spouse concerning the Veteran's work history, and the nature and severity of his disabilities as relates to his employability.  The record was left open for 60 to allow for the presentation of evidence, which was provided for the file with a waiver dated in March 2014.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for a schedular TDIU.  In this regard service connection is currently in effect for: peripheral neuropathy of the right hand associated with diabetes, rated as 30 percent disabling; peripheral neuropathy of the left upper extremity associated with diabetes, rated as 30 percent disabling; type II diabetes mellitus with left eye cataracts, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity associated with diabetes, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity associated with diabetes, rated as 10 percent disabling; erectile dysfunction associated with diabetes, rated as 0 percent disabling; bilateral hearing loss rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  The combined evaluation was 70 percent from August 2, 2006, and is now 80 percent as of December 9, 2009.  As most of these disabilities stem from a common etiology - diabetes, the Veteran is eligible for schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(a).   The remaining, question, then, is whether the Veteran's service-connected disabilities-individually or in concert-render(s) the Veteran unable to obtain or retain substantially gainful employment. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Initially, the Board notes that the Veteran has a college education and worked as an owner/operator driver from 1980 to 1989, working 70 hours a week.  He indicated that he last worked full time in 1989 and became too disabled to work in 1991 due to neuropathy of the upper extremities.  No other special training or education was reported.  The Veteran indicated that he left his last job due to an accident, and mentioned that he tried to get a job with Homeland Security in 2006, but was rejected due to limited use of the hands caused by neuropathy. 

In a statement provided in February 2008, the Veteran indicated that the fingers on the left hand had been amputated due to an industrial accident (crush injury) and that he could not use his right hand due to neuropathy.  

Testing conducted by VA in February 2008 revealed severe right medial neuropathy.  

On VA audiology examination in February 2008, the examiner indicated that the extent of the Veteran's hearing loss might result in trouble communicating verbally in noisy environment; it was opined that tinnitus should not be a barrier to any form of employment.  

In 2010, the Veteran submitted evidence for the file showing that a grip requirement was necessary for driver qualification.  Also submitted was a December 2009 VA medical records including a medical opinion to the effect that the Veteran's diabetic neuropathy had worsened and may have adversely affected the grip strength and mobility of the right arm, hand and fingers.  

The file contains a memorandum dated in December 2012 to the effect that no Social Security records for the Veteran could be found.

An August 2013 examination report reflects that the examiner found that the Veteran's diabetic peripheral neuropathy impacted his ability to work due to symptoms of pain and limitation of motion.  Specifically it was found that the Veteran would have trouble lifting due to increased pain and decreased endurance and could likely not perform the functions of a moderate to strenuous job.  It was opined that due to the lower extremity neuropathy, the Veteran could not stand or walk for a long period of time, and could not effectively push, pull, drive long distances, bend or twist.  It was found that the Veteran could perform limited sedentary jobs such as counselor/advisor.  

In an addendum provided in October 2013, it was clarified that increased pain in the upper and lower extremities was likely associated with diabetes/diabetic neuropathy.  

During the March 2014 Board hearing, the Veteran and his wife testified as to the Veteran's employment history, and the nature and severity of his service-connected conditions as they relate to his employability.

After the hearing, the Veteran presented additional evidence for the file including a January 2013 audiological examination report.  The Veteran reported having intermittent tinnitus.  Audio evaluation revealed sensorineural hearing loss.  It was noted that based on audiometric findings and a severe score on the hearing handicap inventory test, hearing amplification was recommended.  

Also submitted for the record was an April 2014 medical statement from the Veteran's primary care provider at the VAMC in Tuskegee.  The doctor indicated that the Veteran's medical diagnoses included: hypertension, hyperlipidemia, diabetes, arthritis, hearing loss, anemia, cataracts, amputation of the left hand fingers, and neuropathy.  .It was also noted that he had a gait problem for which he used a cane.  She explained that during the last 4 years of caring for the Veteran, he had undergone a steady decline in his capacity to care for himself and had increased limitation in his movements.  It was commented that his neuropathy, arthritis and hearing loss had all gotten significantly worse.  She mentioned that the Veteran's hearing loss was very apparent and that arthritis and neuropathy of the right hand resulted in functional difficulties, such as gripping and buttoning clothes, as a result of which he required assistance in these activities of daily living.

The VA doctor also noted that the Veteran was taking multiple medications for his pain and neuropathy, which had side effects of sedation.  She observed that this limited his ability to drive and to sit for long periods of time.  In closing, she opined that the Veteran was not capable of securing and maintaining employment because of his multiple medical problems, including service-connected diabetes, hearing loss, and neuropathy.  

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Initially, the Board recognizes that the Veteran has not been employed full-time at any time during the course of the appeal.  The evidence shows that he was last employed full time in his own business as a driver in 1989.  The Veteran himself reports that he could no longer continue this job following a crush injury affecting the left hand, and ultimately resulting in amputation of the left hand fingers.  The Veteran does not in any way maintain that a TDIU is warranted based on this non service-connected condition.  

It is clear that the Veteran has numerous co-existing medical conditions both service-connected and not.  However, a review of the file reveals persuasive evidence to the effect that his service connected hearing loss, as well as diabetes with associated neuropathy of both lower and upper extremities, represents the most significant obstacles to his employability.  VA examination reports of 2013 described limitations produced by these disabilities, such as pain, limited motion and function, sensory impairment, and difficulty hearing.  The examination report suggested that the Veteran might be capable of sedentary employment such as being a counselor or advisor.  However, the Board observes that the Veteran has neither the experience nor the qualifications to obtain such a job.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Significantly, the file contains a medical statement from the Veteran's treating VA physician, who has been caring for the Veteran for several years.  In her opinion and experience with the Veteran, she noted a steady decline in his capacity to care for himself and increased limitation in his movements.  It was commented that his neuropathy, arthritis and hearing loss had all gotten significantly worse.  Ultimately she opined that the Veteran was not capable of securing and maintaining employment because of his multiple medical problems, including service-connected diabetes, hearing loss, and neuropathy.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  With this in mind, the Board finds the 2014 VA medical opinion highly probative.  Further, the Bard finds no adequate basis to reject the competent medical opinion provided by VA based on a lack of credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

In sum, given the totality of the lay and medical evidence-to include the Veteran's  testimony, numerous medical evaluations and records, and the 2014 medical statement of the Veteran's treating VA doctor, the Board finds that the evidence on the question of whether the Veteran's service-connected conditions preclude him from obtaining and maintaining gainful employment is, at least, in relative equipoise.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU due to service-connected disabilities are met.




						(CONTINUED ON NEXT PAGE)



ORDER

The claim for a TDIU is granted.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


